Final judgment of the court of appeals reversed and judgment of court of appeals reversing judgment of common pleas affirmed. Cause remanded.
This court further finds that inasmuch as the entry of the judgment by the court of appeals does not state the ground upon which it reversed the judgment of the court of common pleas in favor of the plaintiff below against said defendant company and that from the record the court of appeals may have found that the verdict was against the weight of the evidence, which would have been a valid reason for reversing the judgment of the court of common pleas, but not for its entry of final judgment in the case.
It is, therefore, ordered and adjudged by this court that the judgment of the court of appeals be, and the same is hereby, reversed. And coming now to render the judgment which the court of appeals should have rendered on its finding, it is ordered and adjudged that the judgment of the court of common pleas be, and the same is hereby, reversed, and this cause is remanded to the court of common pleas for further proceedings according to law. — Reporter.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman, Jones arid Matthias, JJ., concur.